DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5, 10 and 11are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed towards a program per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al (US Pub 2010/0053066).

With respect to claim 1, Nonaka discloses an information processing method, (par 0003; discloses invention relates to an information processing apparatus for estimating the intensity distribution of irradiated light, and an image display apparatus and method) comprising: inputting first luminance profile data of spreading of light when one light source of a backlight device including at least one light source is lit; (see fig. 2; information processing apparatus; par 0035; discloses the information processing apparatus 200 of the first embodiment estimates, based on a luminance modulation factor input thereto, the intensity distribution of the light applied to an illumination target by at least one light source at the luminance modulation factor; i.e. the information processing apparatus 200 receives intensity distribution of single light source based on luminance modulation factor ) and thinning values of the first luminance profile data with adjustment of a thin-out spacing according to positions in a luminance distribution of the at least one light source based on the first luminance profile data to generate second luminance profile data (par 0035; discloses the information processing apparatus 200 of the first embodiment estimates, based on a luminance modulation factor input thereto, the intensity distribution of the light applied to an illumination target by at least one light source at the luminance modulation factor; i.e. the information processing apparatus 200 outputs the estimated intensity distribution of the one light source; par 0043; discloses low values exist even in the widths 403 and 404. In information processing executed in the embodiment, the data quantity and the number of computations can be reduced by regarding the widths 403 and 404 as 0; hence the information processing apparatus 200 outputs estimated light intensity of single light source by setting the low values that are in the regions 103, 404 (see fig. 4) to zero).

	With respect to claim 2, Nonaka discloses wherein the thin-out spacing is adjusted according to a magnitude of a spatial luminance variation of the luminance distribution based on the first luminance profile data (par 0043; discloses  there is spatially little change in illumination intensity at the peripheral portions. Accordingly, if the illumination intensity distribution of a single light source is approximated by synthesizing illumination intensity distribution data having spatially different values and existing in a spatially narrowed range, with illumination intensity distribution data having a spatially constant value, as is shown in FIG. 4, more accurate estimation can be executed than in an approximation using, for example, only a single type of illumination intensity distribution data of a spatially narrowed range. i.e. the region where there is little change in illumination intensity is regarded as 0).

	With resect to claim 3, Nonaka discloses wherein the thin-out spacing is reduced at a position where the spatial luminance variation of the luminance distribution is increased, and the thin-out spacing is increased at a position where the spatial luminance variation of the luminance distribution is reduced (see fig. 4; par 0043; discloses the peripheral region 403, 404 contains little change in illumination intensity and are regarded as 0 and the region 402 contains more variation and are not regarded as 0).

	With respect to claim 4, Nonaka discloses wherein the thin-out spacing is adjusted according to a distance from a center of the one light source in the luminance distribution based on the first luminance profile data and according to a direction from the center of the one light source (see fig. 1; par 0032; discloses the relative luminance decreases as it is away from the center of the illumination area of the light source. Par 0043; discloses low values exist even in the widths 403 and 404. In information processing executed in the embodiment, the data quantity and the number of computations can be reduced by regarding the widths 403 and 404 as 0. i.e. illumination intensity decreases on both direction as it is away from the center and hence are regarded as 0).

	
	With respect to claim 6, Nonaka discloses an information processing device, (see fig. 12; apparatus 1200) comprising: a memory element storing second luminance profile data generated by the information processing method according to claim 1; (par 0066; discloses  as can be understood from FIG. 4, a smaller memory capacity is required for the first illumination intensity distribution data, and highly accurate approximation can be realized using the sum of the first and second illumination intensity distribution data ) and a luminance distribution calculator configured to calculate a luminance distribution of an entirety of the backlight device when one or more light sources arranged in a backlight device are lit at respective positions and with respective light output levels of the one or more light sources, the calculating being performed with reference to values of the second luminance profile data stored in the memory element (see fig. 8; par 0064; discloses  the adder 203 adds up a first component (L.sub.BLV) 601 computed by the first illumination intensity distribution estimation unit 201, and a second component (L.sub.BLC) 701 computed by the second illumination intensity distribution estimation unit 202, thereby acquiring an estimated value (L.sub.BL) 801 for the entire illumination intensity distribution of all light sources; par 0066 as well).

With respect to claim 12, Nonaka discloses an information processing device, (see fig. 12; apparatus 1200) comprising: a memory element storing second luminance profile data generated by the information processing method according to claim 2; (par 0066; discloses  as can be understood from FIG. 4, a smaller memory capacity is required for the first illumination intensity distribution data, and highly accurate approximation can be realized using the sum of the first and second illumination intensity distribution data ) and a luminance distribution calculator configured to calculate a luminance distribution of an entirety of the backlight device when one or more light sources arranged in a backlight device are lit at respective positions and with respective light output levels of the one or more light sources, the calculating being performed with reference to values of the second luminance profile data stored in the memory element (see fig. 8; par 0064; discloses  the adder 203 adds up a first component (L.sub.BLV) 601 computed by the first illumination intensity distribution estimation unit 201, and a second component (L.sub.BLC) 701 computed by the second illumination intensity distribution estimation unit 202, thereby acquiring an estimated value (L.sub.BL) 801 for the entire illumination intensity distribution of all light sources; par 0066 as well).

With respect to claim 13, Nonaka discloses an information processing device, (see fig. 12; apparatus 1200) comprising: a memory element storing second luminance profile data generated by the information processing method according to claim 3; (par 0066; discloses  as can be understood from FIG. 4, a smaller memory capacity is required for the first illumination intensity distribution data, and highly accurate approximation can be realized using the sum of the first and second illumination intensity distribution data ) and a luminance distribution calculator configured to calculate a luminance distribution of an entirety of the backlight device when one or more light sources arranged in a backlight device are lit at respective positions and with respective light output levels of the one or more light sources, the calculating being performed with reference to values of the second luminance profile data stored in the memory element (see fig. 8; par 0064; discloses  the adder 203 adds up a first component (L.sub.BLV) 601 computed by the first illumination intensity distribution estimation unit 201, and a second component (L.sub.BLC) 701 computed by the second illumination intensity distribution estimation unit 202, thereby acquiring an estimated value (L.sub.BL) 801 for the entire illumination intensity distribution of all light sources; par 0066 as well).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al (US Pub 2010/0053066) and Matsuura et al (US Pub 2018/0157121).

With respect to claim 5, Nonaka discloses an information processing device comprising: causing a computer to generate second luminance profile data using the information processing method according to claim 1 (par 0035; discloses the information processing apparatus 200 of the first embodiment estimates, based on a luminance modulation factor input thereto, the intensity distribution of the light applied to an illumination target by at least one light source at the luminance modulation factor);
Nonaka discloses an information processing program;
In the same field of endeavor, Matsuura discloses system and method for generating and correction light emission pattern (see abstract); Matsuura discloses the invention may be realized by a computer that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (see par 0159; discloses Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Nonaka to realize the invention in to executable instructions stored in a storage medium as disclosed by Matsuura in order to execute the method in various device or computer that can read and execute the stored instructions to achieve the function of correcting light  distribution of light sources.
	
With respect to claim 7, Nonaka discloses an information processing device, (see fig. 12;  device 1200)comprising: an information processor configured to generate second luminance profile data from values of the first luminance profile data using the information processing method according to claim 1; (par 0035; discloses the information processing apparatus 200 of the first embodiment estimates, based on a luminance modulation factor input thereto, the intensity distribution of the light applied to an illumination target by at least one light source at the luminance modulation factor) a second memory element storing the second luminance profile data; (par 0066; discloses  as can be understood from FIG. 4, a smaller memory capacity is required for the first illumination intensity distribution data, and highly accurate approximation can be realized using the sum of the first and second illumination intensity distribution data) and a luminance distribution calculator configured to calculate a luminance distribution of an entirety of the backlight device when the one or more light sources arranged in the backlight device is lit at respective positions and with respective light output levels of the one or more light sources, the calculating being performed with reference to values of the second luminance profile data stored in the second memory element (see fig. 8; par 0064; discloses  the adder 203 adds up a first component (L.sub.BLV) 601 computed by the first illumination intensity distribution estimation unit 201, and a second component (L.sub.BLC) 701 computed by the second illumination intensity distribution estimation unit 202, thereby acquiring an estimated value (L.sub.BL) 801 for the entire illumination intensity distribution of all light sources; par 0066 as well);
	Nonaka doesn’t expressly disclose a first memory element storing first luminance profile data, the first luminance profile data being of spreading of light when one light source of one or more light sources of a backlight device is lit;
	In the same field of endeavor, Matsuura discloses system and method for generating and correction light emission pattern (see abstract); Matsuura discloses a first memory element storing first luminance profile data, the first luminance profile data being of spreading of light when one light source of one or more light sources of a backlight device is lit (see fig. 1; storage unit 104; par 0080; discloses n the single light emission profile data storage unit 104, single light emission profile data is recorded in advance);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Nonaka to store the first luminance profile data in a storage unit as disclosed by Matsuura in order to allow the illumination intensity distribution estimation unit to easily access the stored luminance profile data and perform the correction of luminance profile data to generate the corrected luminance profile data.

With respect to claim 9, Nonaka discloses in different embodiment an image display device,(see fig. 12; image display device 1200) comprising: a backlight device including one or more light sources; (see fig. 12; backlight 1203; par 0082; discloses the backlight 1203 has a plurality of light sources) a backlight device controller configured to control a brightness of the one or more light sources;(see fig. 12; backlight control unit 1202; par 0081; discloses the backlight control unit 1202 controls the intensities of the light sources providing the backlight 1203,) a liquid crystal panel configured to display an image; (see fig. 12; liquid crystal panel 1206) a liquid crystal panel controller configured to control transmittances of pixels of the liquid crystal panel; (fig. 12; liquid crystal control unit 1205; par 0085; discloses the liquid crystal control unit 1205 controls the liquid crystal panel 1206 to set the liquid crystal transmittance corrected by liquid crystal transmittance correction unit 1204) a light output level calculator configured to calculate a light output level of each of the one or more light sources from image data; (fig. 12; luminance computation unit 1201; par 0080; discloses  the luminance computation unit 1201 computes the luminance modulation factor of each light source suitable for display, based on an image signal received) a luminance distribution calculator being the information processing device according to claim 7 (fig. 12; illuminance intensity distribution estimation unit 200;) and configured to calculate luminance distribution data at each position of the one or more light sources from the second luminance profile data and the light output levels; (par 0083; discloses The illumination intensity distribution estimation unit 200 receives the luminance modulation factor of each light source computed by the luminance computation unit 1201, and computes an estimated value for each position on the illumination intensity distribution of the light emitted from the backlight 1203 to the liquid crystal panel 1206 when the backlight 1203 is turned on with each computed modulation factor) and an image processor configured to calculate transmittances of the pixels of the liquid crystal panel from a result of a calculation by the luminance distribution calculator (fig. 12; liquid crystal correction unit 1204; par 0084; discloses The liquid crystal transmittance correction unit 1204 acquires the estimated value for each position on the illumination intensity distribution of the backlight 1203 computed by the illumination intensity distribution estimation unit 200, and also acquires image signals corresponding to each pixel, thereby correcting the image signal transmittances of each pixel of the liquid crystal panel 1206 based on the acquired estimated value and image signals, and outputting the corrected transmittances to the liquid crystal control unit 1205);

With respect to claim 10, Nonaka discloses an information processing device comprising: causing a computer to generate second luminance profile data using the information processing method according to claim 2 (par 0035; discloses the information processing apparatus 200 of the first embodiment estimates, based on a luminance modulation factor input thereto, the intensity distribution of the light applied to an illumination target by at least one light source at the luminance modulation factor);
Nonaka discloses an information processing program;
In the same field of endeavor, Matsuura discloses system and method for generating and correction light emission pattern (see abstract); Matsuura discloses the invention may be realized by a computer that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (see par 0159; discloses Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Nonaka to realize the invention in to executable instructions stored in a storage medium as disclosed by Matsuura in order to execute the method in various device or computer that can read and execute the stored instructions to achieve the function of correcting light  distribution of light sources.

With respect to claim 11, Nonaka discloses an information processing device comprising: causing a computer to generate second luminance profile data using the information processing method according to claim 3 (par 0035; discloses the information processing apparatus 200 of the first embodiment estimates, based on a luminance modulation factor input thereto, the intensity distribution of the light applied to an illumination target by at least one light source at the luminance modulation factor);
Nonaka discloses an information processing program;
In the same field of endeavor, Matsuura discloses system and method for generating and correction light emission pattern (see abstract); Matsuura discloses the invention may be realized by a computer that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (see par 0159; discloses Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Nonaka to realize the invention in to executable instructions stored in a storage medium as disclosed by Matsuura in order to execute the method in various device or computer that can read and execute the stored instructions to achieve the function of correcting light  distribution of light sources.

With respect to claim 14, Nonaka discloses an information processing device, (see fig. 12;  device 1200)comprising: an information processor configured to generate second luminance profile data from values of the first luminance profile data using the information processing method according to claim 2; (par 0035; discloses the information processing apparatus 200 of the first embodiment estimates, based on a luminance modulation factor input thereto, the intensity distribution of the light applied to an illumination target by at least one light source at the luminance modulation factor) a second memory element storing the second luminance profile data; (par 0066; discloses  as can be understood from FIG. 4, a smaller memory capacity is required for the first illumination intensity distribution data, and highly accurate approximation can be realized using the sum of the first and second illumination intensity distribution data) and a luminance distribution calculator configured to calculate a luminance distribution of an entirety of the backlight device when the one or more light sources arranged in the backlight device is lit at respective positions and with respective light output levels of the one or more light sources, the calculating being performed with reference to values of the second luminance profile data stored in the second memory element (see fig. 8; par 0064; discloses  the adder 203 adds up a first component (L.sub.BLV) 601 computed by the first illumination intensity distribution estimation unit 201, and a second component (L.sub.BLC) 701 computed by the second illumination intensity distribution estimation unit 202, thereby acquiring an estimated value (L.sub.BL) 801 for the entire illumination intensity distribution of all light sources; par 0066 as well);
	Nonaka doesn’t expressly disclose a first memory element storing first luminance profile data, the first luminance profile data being of spreading of light when one light source of one or more light sources of a backlight device is lit;
	In the same field of endeavor, Matsuura discloses system and method for generating and correction light emission pattern (see abstract); Matsuura discloses a first memory element storing first luminance profile data, the first luminance profile data being of spreading of light when one light source of one or more light sources of a backlight device is lit (see fig. 1; storage unit 104; par 0080; discloses n the single light emission profile data storage unit 104, single light emission profile data is recorded in advance);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Nonaka to store the first luminance profile data in a storage unit as disclosed by Matsuura in order to allow the illumination intensity distribution estimation unit to easily access the stored luminance profile data and perform the correction of luminance profile data to generate the corrected luminance profile data.
With respect to claim 15, Nonaka discloses an information processing device, (see fig. 12;  device 1200)comprising: an information processor configured to generate second luminance profile data from values of the first luminance profile data using the information processing method according to claim 3; (par 0035; discloses the information processing apparatus 200 of the first embodiment estimates, based on a luminance modulation factor input thereto, the intensity distribution of the light applied to an illumination target by at least one light source at the luminance modulation factor) a second memory element storing the second luminance profile data; (par 0066; discloses  as can be understood from FIG. 4, a smaller memory capacity is required for the first illumination intensity distribution data, and highly accurate approximation can be realized using the sum of the first and second illumination intensity distribution data) and a luminance distribution calculator configured to calculate a luminance distribution of an entirety of the backlight device when the one or more light sources arranged in the backlight device is lit at respective positions and with respective light output levels of the one or more light sources, the calculating being performed with reference to values of the second luminance profile data stored in the second memory element (see fig. 8; par 0064; discloses  the adder 203 adds up a first component (L.sub.BLV) 601 computed by the first illumination intensity distribution estimation unit 201, and a second component (L.sub.BLC) 701 computed by the second illumination intensity distribution estimation unit 202, thereby acquiring an estimated value (L.sub.BL) 801 for the entire illumination intensity distribution of all light sources; par 0066 as well);
	Nonaka doesn’t expressly disclose a first memory element storing first luminance profile data, the first luminance profile data being of spreading of light when one light source of one or more light sources of a backlight device is lit;
	In the same field of endeavor, Matsuura discloses system and method for generating and correction light emission pattern (see abstract); Matsuura discloses a first memory element storing first luminance profile data, the first luminance profile data being of spreading of light when one light source of one or more light sources of a backlight device is lit (see fig. 1; storage unit 104; par 0080; discloses n the single light emission profile data storage unit 104, single light emission profile data is recorded in advance);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Nonaka to store the first luminance profile data in a storage unit as disclosed by Matsuura in order to allow the illumination intensity distribution estimation unit to easily access the stored luminance profile data and perform the correction of luminance profile data to generate the corrected luminance profile data.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al (US Pub 2010/0053066).

With respect to claim 8, Nonaka discloses in different embodiment an image display device,(see fig. 12; image display device 1200) comprising: a backlight device including one or more light sources; (see fig. 12; backlight 1203; par 0082; discloses the backlight 1203 has a plurality of light sources) a backlight device controller configured to control a brightness of the one or more light sources;(see fig. 12; backlight control unit 1202; par 0081; discloses the backlight control unit 1202 controls the intensities of the light sources providing the backlight 1203,) a liquid crystal panel configured to display an image; (see fig. 12; liquid crystal panel 1206) a liquid crystal panel controller configured to control transmittances of pixels of the liquid crystal panel; (fig. 12; liquid crystal control unit 1205; par 0085; discloses the liquid crystal control unit 1205 controls the liquid crystal panel 1206 to set the liquid crystal transmittance corrected by liquid crystal transmittance correction unit 1204) a light output level calculator configured to calculate a light output level of each of the one or more light sources from image data; (fig. 12; luminance computation unit 1201; par 0080; discloses  the luminance computation unit 1201 computes the luminance modulation factor of each light source suitable for display, based on an image signal received) a luminance distribution calculator being the information processing device according to claim 6 (fig. 12; illuminance intensity distribution estimation unit 200;) and configured to calculate luminance distribution data at each position of the one or more light sources from the second luminance profile data and the light output levels; (par 0083; discloses The illumination intensity distribution estimation unit 200 receives the luminance modulation factor of each light source computed by the luminance computation unit 1201, and computes an estimated value for each position on the illumination intensity distribution of the light emitted from the backlight 1203 to the liquid crystal panel 1206 when the backlight 1203 is turned on with each computed modulation factor) and an image processor configured to calculate transmittances of the pixels of the liquid crystal panel from a result of a calculation by the luminance distribution calculator (fig. 12; liquid crystal correction unit 1204; par 0084; discloses The liquid crystal transmittance correction unit 1204 acquires the estimated value for each position on the illumination intensity distribution of the backlight 1203 computed by the illumination intensity distribution estimation unit 200, and also acquires image signals corresponding to each pixel, thereby correcting the image signal transmittances of each pixel of the liquid crystal panel 1206 based on the acquired estimated value and image signals, and outputting the corrected transmittances to the liquid crystal control unit 1205);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Nonaka to use the illumination intensity distribution estimation unit with a image display device as disclosed by Nonaka in order to improve the image quality of display device while reducing the memory required to store the corrected luminance distribution data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/06/2022